Citation Nr: 1625040	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include memory loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel






INTRODUCTION

The Veteran had active service in the Navy from October 1967 to December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for memory loss as entitlement to service connection for an acquired psychiatric disorder, to include memory loss.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for memory problems, which he has attributed to his in-service exposure to radiation while serving on a nuclear submarine, the USS Seawolf.  Even though memory loss is not included on the list of "radiogenic diseases" 38 C.F.R. § 3.309(d), service connection due to radiation exposure may still be established on a direct basis.  His service personnel records include DD form 1141, Record of Occupational Exposure to Ionizing Radiation.  However, in his September 2011 written substantive appeal, the Veteran asserted that while aboard his ship he was told his radiation exposure badge was defective.  As a result, the Veteran believes he was exposed to higher levels of radiation then reflected on his DD form 1141.

Review of the claims file reflects no attempt has been made to determine whether the radiation badges worn aboard the USS Seawolf malfunctioned during the period the Veteran was onboard, from approximately February 1968 until November 1968.  Accordingly, remand is required to review the ship records from the USS Seawolf from this period, as well as any additional relevant document repositories, for any information regarding malfunctioning radiation badges.  If any such records are found, these records, along with the Veteran's DD 1141, should be referred to the Under Secretary for Health for a dose assessment.  38 C.F.R. § 3.311(a)(iii).

Furthermore, the Veteran has not yet been provided with a VA examination regarding this issue.  The Veteran's medical records reflect he is currently diagnosed with memory loss and depression.  Additionally, the evidence includes the written statements from his spouse and several friends stating the Veteran experienced memory problems after his active duty service that he had not experienced before.  Because there is a current diagnosis and some suggestion of a nexus to service, the requirements of McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006) have been met.  Accordingly, the Veteran should also be provided with a VA examination upon remand.

Finally, the record suggests the Veteran continues to receive relevant treatment at the VA medical facility.  Accordingly, upon remand the AOJ should also obtain updated VA treatment records, including records from the VA medical facility in Salisbury, North Carolina since March 2010, and associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records, including records from the VA medical facility in Salisburg, North Carolina since March 2010, and associate them with the claims file.
2.  Request the ship logs from the USS Seawolf from the period of February 1968 through November 1968, as well as any additional records which may relate to the level of radiation exposure onboard the Seawolf during his period, and associate them with the claims file.

3.  Refer all available records relating to the Veteran's level of radiation exposure, including his DD Form 1141, to the Under Secretary for Health for a dose assessment under 38 C.F.R. § 3.311(a)(2)(iii).

4.  After completing the above development, schedule the Veteran for a VA examination regarding his claimed psychiatric disorder, including memory loss.  All required testing should be conducted, and a complete rationale should be provided for any opinion provided.  The examiner should review the Veteran's complete claims file, including the following documents:

a) The Veteran's service treatment records, including the June 1972 Report of Medical History where he denied experiencing loss of memory

b) The Veteran's post-service VA treatment records diagnosing him with memory loss and depression not otherwise specified

c) The July 2009 written statements from the Veteran's friends and spouse describing the Veteran experienced memory problems for the first time after his active duty service


The examiner is then asked to answer the following questions:

a) Does the Veteran have a currently diagnosed acquired psychiatric disorder, including memory loss and/or depression?

b) For each disorder identified, is it as likely as not (50 percent or greater) that the Veteran's psychiatric disorder began during, or was otherwise caused by, his active duty service, to include his exposure to ionizing radiation therein?

5.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

